Case 8:10-cr-00305-VMC-AEP Document 106 Filed 09/08/20 Page 1 of 7 PageID 460



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                    Case No. 8:10-cr-305-T-33AEP

   ROBERT EUGENE MARTIN

                                     /

                                   ORDER

         This matter comes before the Court upon consideration of

   pro se Defendant Robert Eugene Martin’s Renewed Motion for

   Compassionate Release (Doc. # 101), filed on July 5, 2020.

   The   Court   previously    denied    first   Martin’s   motion   for

   compassionate release for failure to exhaust administrative

   remedies. (Doc. # 100). The United States responded on July

   22, 2020. (Doc. # 104). Without leave of Court, Martin filed

   a reply. (Doc. # 105). For the reasons set forth below, the

   Motion is denied.

   I.    Background

         Martin pled guilty to distribution of 500 grams or more

   of methamphetamine, in violation of 21 U.S.C. § 841(a)(1),

   and possession of a firearm by a convicted felon, in violation

   of 18 U.S.C. § 922(g)(1). (Doc. # 58). On May 24, 2011, Martin

   was sentenced to 188 months in prison. (Id.). Martin is 51

                                     1
Case 8:10-cr-00305-VMC-AEP Document 106 Filed 09/08/20 Page 2 of 7 PageID 461



   years old and his projected release date is February 11, 2024.

   (Doc. # 104 at 2).

         In        the   Motion,    Martin       renews    his     request    for

   compassionate         release   under   Section       3582(c)(1)(A)(i),     as

   amended by the First Step Act, because of the                         COVID-19

   pandemic and his other medical conditions, including high-

   blood pressure and hypertension. (Doc. # 101). Alternatively,

   Martin requests that the Court grant him home confinement.

   (Id.). In his previous motion for compassionate release,

   Martin pointed to an outbreak of COVID-19 in the facility

   where he is housed and alleged that he had tested positive

   for the virus himself. (Doc. # 98 at 1). Martin also cited to

   his   good      behavior   while   incarcerated        and    his   successful

   completion of several prison educational programs. (Id.).

         The United States has responded (Doc. # 104), and Martin

   replied. (Doc. # 105). The Motion is ripe for review.

   II.   Discussion

              A.     Request for Home Confinement

         In the Motion, Martin requests that the Court grant him

   home confinement. (Doc. # 101 at 3). However, the Court has

   no authority to direct the Bureau of Prisons (BOP) to place

   Martin     in     home   confinement        because    such   decisions    are

                                           2
Case 8:10-cr-00305-VMC-AEP Document 106 Filed 09/08/20 Page 3 of 7 PageID 462



   committed solely to the BOP’s discretion. See United States

   v. Calderon, No. 19-11445, 2020 WL 883084, at *1 (11th Cir.

   Feb.     24,   2020)      (explaining         that   district         courts   lack

   jurisdiction        to   grant    early       release   to     home    confinement

   pursuant       to    the    Second        Chance        Act,     34     U.S.C.   §

   60541(g)(1)(A)). Once a court imposes a sentence, the BOP is

   solely    responsible       for    determining       an   inmate’s       place   of

   incarceration to serve that sentence. See Tapia v. United

   States, 564 U.S. 319, 331 (2011) (“A sentencing court can

   recommend that the BOP place an offender in a particular

   facility or program . . . [b]ut decision making authority

   rests with the BOP.”); 18 U.S.C. § 3621(b) (“The [BOP] shall

   designate the place of the prisoner’s imprisonment[.]”).

          Therefore, Martin’s request for home confinement falls

   outside Section 3582(c)’s grant of authority. The Motion is

   denied as to this requested relief.

             B.    Request for Compassionate Release

          The Court previously denied Martin’s first motion for

   compassionate release because he “ha[d] not alleged, much

   less shown that he exhausted his administrative remedies

   prior to seeking relief from the Court.” (Doc. # 100 at 3).

   Now, Martin’s Renewed Motion alleges that he sent two e-mails

                                             3
Case 8:10-cr-00305-VMC-AEP Document 106 Filed 09/08/20 Page 4 of 7 PageID 463



   to the warden to bring a motion for compassionate release on

   his behalf, one on May 1, 2020, and another on May 18, 2020,

   which were both left unanswered. (Doc. # 101 at 1). Therefore,

   Martin    argues   that    he   has   exhausted   his   administrative

   remedies. (Id.).

          In light of this, but without conceding this point, the

   United States now withdraws its argument that Martin has

   failed to exhaust his administrative remedies, and instead

   argues that his Motion should be denied on the merits. (Doc.

   # 104 at 1-2). The Court agrees and concludes that, even if

   Martin has exhausted his administrative remedies, his Motion

   must     be   denied      because     his   circumstances    are   not

   extraordinary and compelling.

          A term of imprisonment may be modified only in limited

   circumstances. 18 U.S.C. § 3582(c). Martin argues that his

   sentence may be reduced under Section 3582(c)(1)(A)(i), which

   states:

          the court, upon motion of the Director of the Bureau
          of Prisons, or upon motion of the defendant after
          the    defendant    has    fully    exhausted    all
          administrative rights to appeal a failure of the
          Bureau of Prisons to bring a motion on the
          defendant’s behalf or the lapse of 30 days from the
          receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may
          reduce the term of imprisonment . . . after

                                         4
Case 8:10-cr-00305-VMC-AEP Document 106 Filed 09/08/20 Page 5 of 7 PageID 464



         considering the factors set forth in section
         3553(a) to the extent they are applicable, if it
         finds that [ ] extraordinary and compelling reasons
         warrant such a reduction . . . and that such a
         reduction is consistent with the applicable policy
         statements issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A)(i). “The First Step Act of 2018

   expands the criteria for compassionate release and gives

   defendants the opportunity to appeal the [BOP’s] denial of

   compassionate release.” United States v. Estrada Elias, No.

   6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019)

   (citation omitted).

         The Sentencing Commission has set forth examples of

   qualifying     “extraordinary       and   compelling    reasons”   for

   compassionate release, including but not limited to: (1)

   terminal    illness;   (2)   a     serious   medical   condition   that

   substantially diminishes the ability of the defendant to

   provide self-care in prison; or (3) the death of the caregiver

   of the defendant’s minor children. USSG §1B1.13, comment.

   (n.1).     Martin   bears    the    burden    of   establishing    that

   compassionate release is warranted. See United States v.

   Heromin, No. 8:11-cr-550-T33SPF, 2019 WL 2411311, at *2 (M.D.

   Fla. June 7, 2019) (“Heromin bears the burden of establishing

   that compassionate release is warranted.”).


                                        5
Case 8:10-cr-00305-VMC-AEP Document 106 Filed 09/08/20 Page 6 of 7 PageID 465



         Although Martin alleges that he has tested positive for

   COVID-19, (Doc. # 98 at 1), and that he suffers from high-

   blood pressure and hypertension, (Doc. # 101 at 3), he has

   not sufficiently demonstrated that he has a serious medical

   condition that substantially diminishes his ability to care

   for himself in his facility. See USSG §1B1.13, comment. (n.1);

   see also United States v. Thomas, 8:10-cr-438-T-33AAS, 2020

   WL 4734913, at *2 (M.D. Fla. Aug. 14, 2020) (denying motion

   for compassionate release where defendant tested positive for

   COVID-19 but was not “seriously ill”); United States v. Frost,

   No. 3:18-cr-30132-RAL, 2020 WL 3869294, at *4-5 (D.S.D. July

   9, 2020) (denying motion for compassionate release for a

   COVID-19-positive prisoner who had other medical conditions,

   including diabetes, severe coronary artery disease, and COPD,

   because his COVID-19 symptoms were not severe and there was

   no indication he could not provide self-care while in prison).

         Although Martin previously tested positive for COVID-

   19, he was asymptomatic and has now recovered. (Doc. # 104-

   1). Martin’s other medical conditions, which include high

   blood pressure and hypertension, do not warrant release.

   Rather,   Martin’s    medical   records   tend   to   show   that   his

   conditions are being controlled with medication and there is

                                     6
Case 8:10-cr-00305-VMC-AEP Document 106 Filed 09/08/20 Page 7 of 7 PageID 466



   no indication that he is unable to provide self-care while in

   prison. (Doc. # 101 at 6). Nor does Martin’s good behavior in

   prison — while commendable — qualify as an extraordinary and

   compelling reason for compassionate release. Thus, Martin has

   not   shown   an   extraordinary       and   compelling   reason   that

   justifies compassionate release and his Motion is denied.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

         Defendant Robert Eugene Martin’s pro se Renewed Motion

   for Compassionate Release (Doc. # 101) is DENIED.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   8th day of September, 2020.




                                      7
